Citation Nr: 1630827	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for psychosis, unspecified, mood disorder, posttraumatic stress disorder (PTSD) and personality disorder prior to December 29, 2004.

2.  Entitlement to an initial evaluation in excess of 70 percent for a psychiatric disability from December 29, 2004, to March 17, 2009.

3.  Entitlement to an effective date prior to October 23, 2003, for the award of service connection for a psychiatric disability.

4.  Entitlement to an effective date prior to December 29, 2004, for the grant of total disability based upon individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based upon regular aid and attendance/housebound status.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The Veteran's VA claims file has since been transferred to the Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a psychiatric disorder, as well as entitlement to TDIU, were remanded by the Board for further development in March 2010.

The Board notes that, per the Veteran's representative, entitlement to SMC based on the need for regular aid and attendance should be addressed in this decision.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC benefits are to be accorded when a veteran becomes eligible without need for a separate claim).

The issue of entitlement to an effective date prior to December 29, 2004, for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to December 29, 2004, the Veteran's psychiatric disability did not cause occupational and social impairment with reduced reliability and productivity, it did not cause occupational and social impairment, with deficiencies in most areas, and it did not cause total social and occupational impairment.

2.  From December 29, 2004, to March 17, 2009, the Veteran's psychiatric disability caused occupational and social impairment with deficiencies in most areas, but his psychiatric disability alone did not cause total social and occupational impairment.

3.  On October 23, 2003, the RO received the Veteran's application to reopen his previously-denied claim for entitlement to service connection for an acquired psychiatric disorder.  A January 2011 rating decision granted service connection for the psychiatric disability, effective October 23, 2003 (date of receipt of the Veteran's claim to reopen). 

4.  Subsequent to an August 1991 final RO decision, a March 1993 Board decision, and other final RO decisions issued in September 1993 and July 1995, no communication was received from the Veteran that could be considered a request to reopen the service connection claim until October 23, 2003.

5.  The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.

6.  Evidence of record fails to demonstrate that the Veteran is permanently housebound.

7.  While the Veteran is currently service connected for one disability rated as 100 percent disabling, he is not currently service connected for an additional disability, or combination of disabilities, rated at 60 percent or higher.


CONCLUSIONS OF LAW

1.  Prior to December 29, 2004, the criteria for an initial evaluation in excess of 30 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2015).

2.  From December 29, 2004, to March 17, 2009, the criteria for an initial evaluation in excess of 70 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2015).

3.  The criteria for an effective date prior to October 23, 2003, for the award of service connection for a psychiatric disability, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.400, 4.130, Diagnostic Code 9411 (2015).  

4.  The criteria for SMC have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been submitted, identified or remain outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination provided in March 2009 discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analysis is considered adequate upon which to decide the claims at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

To begin, the Veteran asserts that his current disability evaluations of 30 and 70 percent for an acquired psychiatric disorder, prior to December 29, 2004, and from December 29, 20014, to March 17, 2009, respectively, are not indicative of the severity of his psychiatric symptoms throughout the pendency of this appeal.  By way of history, the issues of entitlement to service connection for a psychiatric disorder, as well as entitlement to TDIU, were remanded by the Board for further development in March 2010.  The Veteran's psychiatric claim was granted by the AMC in January 2011, and initial evaluations of 30 and 70 percent were assigned effective October 23, 2003, and December 29, 2004, respectively.  TDIU was granted in the same decision, effective December 29, 2004 to March 17, 2009.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), and mental disorders are specifically rated under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440. 

The Veteran's currently-assigned rating of 30 percent, prior to December 29, 2004, is assigned when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran's 70 percent rating, assigned from December 29, 2004, to March 17, 2009, is applicable when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

After reviewing the record, the Board concludes the Veteran's currently-assigned evaluations are appropriate in this instance.  
 
Turning to the evidence of record, in January 1983, the Veteran was referred for a psychiatric consultation after exhibiting irrational behavior during an emergency room visit for chest pain.  The recommended consultation was performed in January 1983, but a valid evaluation could not be made due to the Veteran's uncooperative behavior and barely suppressed anger.  During the consultation, the Veteran reported that he experienced problems with his nerves as his service duties included caring for terminally ill patients.  He also reported having nervous trouble during an August 1984 reserves medical evaluation and was unsure if he experienced periods of depression or excessive worry. 

Service personnel records also document behavioral problems.  The Veteran was court-martialed in June 1981 for disobeying an order and disrespecting a superior officer, received behavioral counseling in October 1981 following incidents where he wrote bad checks in June and July 1981, and failed to perform or report for duty in March, June, September, and December 1982.  He was also arrested by military police in October 1982 for driving an uninsured and unlicensed vehicle. 

Post-service medical evidence contains numerous complaints and treatment for psychiatric disorders dating from April 1987 when the Veteran complained of depression and insecurity at the Tampa VA Medical Center (VAMC).  Throughout the claims period, the Veteran has been diagnosed with multiple psychiatric disorders including schizoaffective disorder, non-specified mood and anxiety disorders, major depressive disorder, adjustment disorder, and a non-specified psychosis.  

In May 2002, the Veteran reported that he was mistreated by VA, that people were following him, and that he was hearing voices.   However, the examiner noted that the Veteran was a vague/inconsistent historian, was over-specific about dates, and was non-specific about personal issues.  Affect was angry, but cognition was intact.  A history of polysubstance abuse was noted, and paranoid schizophrenia was to be ruled out.  A GAF score of 52 was assigned.

A VA outpatient report from January 2003 indicated that, given the Veteran's mental problems, as well as other medical problems, it would be doubtful that he would be able to maintain gainful employment.

A private report from February 2003 noted that cardiac arrhythmia, as well as several acquired psychiatric disorders, precluded prolonged or stressful work.  Due to mental health problems, social interactions were restricted, and possible poor interaction with co-workers was indicated.

VA outpatient reports from April and June 2003 noted compliance with psychiatric medication and a prior history of personality disorder and polysubstance dependence.  The Veteran reported that he isolated himself, that he did not trust others, and did not desire a relationship.  He was looking forward to a visit from his daughter, he denied suicidal or homicidal ideation, and he indicated that he was staying out of trouble.  He was alert, attentive, oriented to all four spheres, well-groomed and dressed, with appropriate eye contact, relevant and coherent speech and thought content, and he appeared to have some psychomotor retardation.  A GAF score of 60 was assigned following each examination.  

In an inpatient report from October 2003, at which time he was admitted for treatment for substance abuse, the Veteran complained of anxiety and panic symptoms, as well as severe guilt over miming a gun and pointing it at a medical student.  No behavioral problems were noted, however.  The Veteran was compliant with treatment, and his psychiatric symptoms were stable.  He denied suicidal or homicidal ideation.  His affect was constricted, and he was depressed.  He reported spending time alone in his room.  Grooming was adequate.  No psychomotor retardation was found, and the Veteran was cooperative with good eye contact.  He denied hallucinations.  A GAF of 56 was assigned.

A November 2004 private report indicated that the Veteran was mentally sound, alert, active, and oriented to time.  He was coherent, and he denied suicidal thoughts.

In December 2004, a private psychologist diagnosed the Veteran with schizoaffective disorder, bipolar type, cocaine dependence, and cannabis dependence following a detailed review of the record.  He noted that the Veteran's schizoaffective disorder imposed greater limitations of mental functioning than cocaine or cannabis dependence.  Symptoms such as hallucinations, both auditory and visual, as well as violence, anxiety, depression, suicidal and homicidal ideation, flat and rambling speech, as well as inappropriate and obsessive behavior were noted.

VA examinations were scheduled for October and November 2008; however, the Veteran did not report for the first, and he refused the second.  A VA examination was finally conducted in March 2009, at which time he indicated that he  had  been divorced four times, that he lived with his mother, and that he had attempted suicide on six occasions.  He reported that he had discontinued his drug abuse, but had become socially isolated.  On examination, he was casually dressed, restless, suspicious, and guarded.  His affect was blunted, and his mood was anxious.  He was oriented to person, place, and time, and his thought process was rambling and evasive.  Suicidal ideation was reported, though delusions were denied and judgement was intact.  Homicidal thoughts were not present, impulse control was good, and episodes of violence were not reported.  Memory was either normal or moderately impaired, depending on the time frame, and the examiner determined that the Veteran was incapable of handling his own finances.  

The Veteran reported retiring in 2000 on account of  "my mental condition, also atrial fibrillation."  The examiner diagnosed mood disorder, polysubstance abuse (in early remission), and a GAF score of 42 was assigned.  

After a careful review of the above evidence, as well as all other VA and private outpatient treatment reports of record, the Board finds that an evaluation in excess of 30 percent, prior to December 29, 2004, is not warranted.  While occupational impairment was noted during this period, impairment was consistently found to be a result of mental and physical disabilities.  There is no indication within the record that occupational impairment stemmed from the Veteran's psychiatric diagnoses alone during this period.  VA outpatient reports from April and June 2003 indicated that, despite a recent failed relationship, the Veteran maintained a relationship with his daughter, and he denied suicidal or homicidal ideation.  He was alert, attentive, oriented to all four spheres, well-groomed and dressed, with appropriate eye contact, relevant and coherent speech and thought content, and GAF score of 60 was assigned following each examination.  

Though he received inpatient treatment in October 2003, this treatment was specifically for substance abuse and no behavioral problems were noted during his stay.  The Veteran was compliant with treatment, and his psychiatric symptoms were stable.  He denied suicidal or homicidal ideation.  The Veteran was routinely cooperative with good eye contact, he denied hallucinations, and a GAF of 56 was assigned.  As noted, a November 2004 private report indicated that the Veteran was mentally sound, alert, active, and oriented to time.  He was coherent, and he denied suicidal thoughts.

Again, GAF scores ranging from 51 to 60 reflect moderate symptoms, and the Board notes that the Veteran's lowest such score was 56 during this period.  While occupational and social impairment were certainly exhibited prior to December 2004, the Board again notes that the evidence of record points to an aggregate cause for unemployability which includes a heart disability, and the Veteran did maintain family relationships during this time.  Therefore, the medical evidence of record does not support a 50 percent rating during the first appellate period.

From December 29, 2004, to March 17, 2009, a total schedular evaluation is not warranted.  While total occupational impairment was found during this period, TDIU was granted for the entire timeframe based upon his service-connected physical and psychiatric disabilities.  As to social impairment, the Veteran reported isolation and failed relationships, though relationships with family members persisted.  Further, symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations (here, such were intermittent), grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, occupation, or own name were never indicated.   As such, a 100 percent rating for the Veteran's psychiatric disability is not indicated during the second appellate period at issue.

As to the statements of record authored by the Veteran, he is certainly competent to report symptoms such as cognitive dysfunction, or other mental symptoms, because such requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the most probative evidence of record does not show the Veteran met the objective criteria for a total schedular rating for a psychiatric disability alone, prior to March 2009, or for a rating of 50 percent or higher prior to December 2004.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, for the Veteran's psychiatric disability alone, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  Here, the Board has considered the Veteran's psychiatric symptomatology in relation to the impact upon his occupational and social functioning and concludes that referral for extraschedular consideration, for his psychiatric disability alone, is not warranted in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular ratings assigned have considered all of the psychiatric symptomatology of record.  

The 30 percent rating prior to December 2004, and the 70 percent schedular rating prior to March 2009, fully contemplate his psychiatric symptomatology.  Of note, each rating encompasses some degree of less-than-total social and occupational impairment, and the medical evidence of record consistently pointed to physical symptoms as an additional employment barrier during each period.  As such, the assigned schedular ratings fully encompass the Veteran's mental disability during each period at issue.  While inpatient visits are of record, such were not frequent.  As such, there is nothing unique or unusual about this Veteran's psychiatric disorder.  

In the following section, the Board has also considered whether entitlement to an earlier effective date for TDIU is appropriate in this case.  The Board acknowledges that the Veteran is no longer employed, and that his psychiatric symptoms are certainly indicative of social and occupational deficiency, but finds that he was not precluded from substantially-gainful employment based upon his psychiatric disability alone during either appellate period.  While the Board is sympathetic to the Veteran, and regrets his current conditions, evaluations in excess of 30 percent and 70 percent, prior to December 29, 2004, and from December 29, 2004, to March 17, 2009, respectively, for an acquired psychiatric disorder, must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  

Earlier Effective Date

In this case, the Veteran's representative has asserted that the Veteran is entitled to an effective date earlier than October 23, 2003, for the grant of service connection for a psychiatric disorder. 

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The terms "claim" and "application" refer to a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

Here, the Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to October 23, 2003, is not warranted for the grant of service connection for a psychiatric disability.  

While there is certainly evidence of psychiatric symptomatology prior to October 2003, the Veteran's several claims for service connection were denied by the RO and the Board.  The Veteran's claim was first denied in August 1991 because the evidence of record failed to demonstrate a diagnosis of psychosis within one year of separation from active service, and because the Veteran's diagnosis of an adjustment disorder was not considered to be a ratable condition.  A November 1991 Statement of the Case (SOC) upheld the denial, as did the Board's March 1993 decision.  

The Veteran was again denied service connection in September 1993 for PTSD because he failed to submit a diagnosis therefor.  Service connection was again denied for psychosis in July 1995, for the same reason noted above.  These decisions were upheld by an SOC in August 1995, and the Veteran did not appeal that decision.  

Most recently, the Veteran filed a request to reopen his previously-denied claim on October 23, 2003, the effective date of his disability award.  There is no indication that the Veteran filed a claim for service connection, either formal or informal, prior to this date which was not specifically addressed and denied by the RO and/or Board.  As no additional claim was received prior to October 23, 2003, and because the receipt of his claim was later than the date entitlement arose, there is no basis for assignment of an earlier effective date for the award of service connection.  See 38 C.F.R. § 3.400(r).

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than October 23, 2003, for the grant of service connection for a psychiatric disability.  Also, the Veteran has not properly raised an allegation of clear and unmistakable error (CUE) with regard to any prior final RO or Board decision.  As no unresolved claim was filed prior to October 23, 2003, for entitlement to service connection for a psychiatric disorder, his claim for entitlement to an earlier effective date for that award must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  

Special Monthly Compensation

In addition to any benefits already received, a veteran may also be entitled to SMC  benefits where there is an established need for regular aid and attendance.  See 
38 U.S.C.A. § 1114(l)  (West 2014); 38 C.F.R. § 3.350(b)(3) (2015).  Requiring aid and attendance means that a person is helpless or so nearly helpless as to require the regular aid and attendance of another person.

To establish a need for regular aid and attendance, the veteran must be: (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) a patient in a nursing home because of mental or physical incapacity; (3) in need for aid and attendance on a factual basis.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances, or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  Determinations must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Special monthly compensation is also payable at a specified rate if: (1) the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or, (2) is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i)  (2015).

In this case, the Veteran is currently service connected for an acquired psychiatric disorder, evaluated as 100 percent disabling, and for atrial fibrillation, evaluated at 30 percent disabling.  Entitlement to TDIU was in effect from December 2004 to March 2009, at which time the Veteran's psychiatric disability was increased to 100 percent.  He has been found to be incompetent from May 13, 2010, competent from January 10, 2011, and incompetent from December 2, 2014.

Based on clinical observations of the Veteran during the course of the appeal, the Board finds that there is no justification for SMC under any of the three avenues of entitlement set forth in C.F.R. §§ 3.351(b) and (c).  To begin, the evidence does not establish that the Veteran has a visual acuity of 5/200 or less in both eyes, nor does the evidence establish that he needs the assistance of another person on a regular basis for any of his daily needs, or to protect himself from hazards present in his daily environment.  There is also no evidence of record to demonstrate that the Veteran resides in a nursing home.

While the evidence indicates that the Veteran suffers from considerable psychiatric impairment, his physical disorders do not require any special prosthetic or orthopedic appliances.   Moreover, the evidence does not indicate that he is unable to dress himself, feed himself or tend to the "wants of nature."  For example, during his most recent VA psychiatric examination in May 2011, it was noted that the Veteran had the ability to maintain minimum personal hygiene, and that he had no problems with the activities of daily living.  It was also noted that the Veteran was capable of managing his own affairs.  It is clear that during portions of the time period at issue, the Veteran has been found to be incompetent to manage his financial affairs.  However, the Board finds that the Veteran's inability to do so without the assistance of another does not fall within the language of helplessness or being so helpless as to require the regular aid and attendance of another person, 38 C.F.R. § 3.351(b), or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards incident to his or her daily environment, 38 C.F.R. § 3.352(a).  The criteria for establishing a factual need for aid and attendance are set forth in 38 C.F.R. § 3.352(a).  The hazards or dangers incident to the daily environment may not fairly be said to include an inability to conduct financial affairs without limitation.  Rather, the criteria listed in the regulation which establish entitlement to aid and attendance generally revolve around the dangers the claimant faces in his or her ability to navigate the daily physical environment.  This is not to say that a psychiatric impairment can never rise to the level of resulting in such helplessness as to meet the requirements of aid and attendance.  In the present case, the Veteran's symptoms do not establish a factual need for and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

As to whether the Veteran is entitled to SMC pursuant to 38 U.S.C.A. § 1114(s), while he currently receives a schedular award of 100 percent for his psychiatric disability, his only other service-connected disability is rated at 30 percent.  Without an additional evaluation rated at 60 percent or higher, SMC may not be granted under 38 U.S.C.A. § 1114(s) on this basis.

Further, the evidence of record fails to demonstrate that the Veteran is housebound.  Again, the Veteran was able to report for a VA examination in May 2011, and at that time, the examiner determined that activities of daily living were not affected by his psychiatric disability.  Further, cardiac examinations of record fail to indicate that the Veteran's service-connected atrial fibrillation has resulted in the inability to leave the home.  As such, the evidence of record at this time simply fails to establish that the Veteran is housebound.

As with his claim for an increase in his psychiatric disability, the Veteran is certainly competent to report symptoms, such as psychiatric symptomatology and shortness of breath, because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran has not demonstrated competency to state that his symptoms meet applicable standards set forth by VA regulations in this instance.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on an inability to live independently as determined by the clinical evidence of record.  As such, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, to be more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person, nor does the evidence demonstrate that the Veteran is service connected for two disabilities at a rate of 100 percent and 60 percent (or more), or that he is housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  See Gilbert.  Therefore, the appeal is denied.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder prior to December 29, 2004, is denied.

Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder from December 29, 2004, to March 17, 2009, is denied.

Entitlement to an effective date prior to October 23, 2003, for the award of service connection for a psychiatric disability is denied.

Entitlement to special monthly compensation (SMC) based upon aid and attendance/housebound status is denied.


REMAND

VA has determined that the Veteran's psychiatric disability, in addition to a cardiac disability not discussed in this decision, resulted in marked interference with his ability to find and maintain gainful employment, and as such TDIU has been in effect from December 29, 2004, to March 17, 2009.  This effective date marks the first day that the Veteran's service-connected disabilities met the requirements for an award of TDIU on a schedular basis per 38 C.F.R. § 4.16(a).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

As noted in the preceding section, a VA outpatient report from January 2003 indicated that, given the Veteran's mental problems, as well as other medical problems, it would be doubtful that he would be able to maintain gainful employment.  Also, a private report from February 2003 noted that cardiac arrhythmia, as well as several acquired psychiatric disorders, precluded prolonged or stressful work.

As such, the Board has opted to refer his claim for an effective date for TDIU, prior to December 29, 2004, to the Director, Compensation Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The claim for entitlement to TDIU prior to December 29, 2004, should be submitted to the Director, Compensation Service, so as to determine whether the Veteran was unable to find and maintain gainful employment by reason of service-connected disabilities prior to the award of schedular TDIU.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


